                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division




   United States of America,

             V.


                                                             Case No. l:19-cr-59
   Daniel Everette Hale,                                     Hon. Liam O'Grady
                          Defendant.                         UNDER SEAL



                                            ORDER


                                         I. Background


       The defendant, Daniel Hale, was Indicted by a grand jury in the Eastern District of

Virginia on March 7,2019. Dkt. 1. On May 9,2019, a Superseding Indictment was issued.

Dkt. 12. The Superseding Indictment sets forth general factual allegations, and includes five

counts: obtaining national defense information in violation of 18 U.S.C. § 793(c)(Count 1);

retention and transmission of national defense information(Count 2), and causing the

communication of national defense information (Count 3), both in violation of 18 U.S.C.

§ 793(e); disclosure of classified communication intelligence information in violation of 18

U.S.C. § 798(a)(3)(Count 4), and; theft of government property in violation of 18 U.S.C. § 641

(Count 5).

       A jury trial has been scheduled for March 16,2020, and discovery is ongoing. The

parties filed numerous pretrial motions and this Court heard argument on several ofthem at a

November 15,2019 hearing. In addition, the Court has reviewed all the pleadings and exhibits.

The motions are now ripe for decision.
